Citation Nr: 0512032	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  04-35 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Propriety of the finding the veteran was a fugitive felon 
resulting in the discontinuance of compensation payments and 
the creation of an overpayment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to April 1972.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 administrative decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On a VA Investigative Summary Form from the VA Office of the 
Inspector General (OIG), Fugitive Felon Program, it was 
stated that a felony warrant was issued against the veteran 
out of Monterey County, in Salinas, California, on November 
28, 2001.  In June 2003, VA sent a letter to the veteran's 
address in Boise, Idaho, indicating that there was an 
outstanding warrant issued for his arrest, and that his VA 
benefits would be terminated under Section 505 of Public Law 
107-103, which prohibits payment of benefits to fugitive 
felons.  Thereafter, the veteran took steps to contact the 
California Court to rectify the matter.  

In an August 2003 administrative decision VA determined the 
veteran was a fugitive felon, terminated his VA benefits 
effective from December 27, 2001, and established an 
overpayment for benefits he had received from that date.  

The Superior Court of California recalled the arrest warrant 
on August 26, 2003.  A September 2003 RO administrative 
decision re-instated the veteran's benefits effective August 
26, 2003, but left standing his overpayment indebtedness for 
the period from December 27, 2001 to August 26, 2003.  

The veteran contends that VA erred in severing his benefits 
and creating an overpayment on the basis that he was a 
fugitive felon.  He asserts that he should not have been 
placed in "fugitive felon" status, as he did not fit the 
definition of "fugitive felon".  He asserts that he had no 
knowledge that a felony warrant had been issued against him 
until he was so notified by VA in June 2003, that he never 
attempted to flee prosecution or conceal his whereabouts, and 
that he voluntarily contacted the California Court system as 
soon as he was made aware of the warrant.  The evidence of 
record is not inconsistent with these assertions.  

In the August 2004 statement of the case (SOC), the RO 
advised the veteran that "The law regarding termination of 
benefits for Fugitive Felons is clear" and that "Whether a 
veteran knows they are wanted or not makes no difference". 

38 U.S.C.A. § 5313B specifically prohibits the payment of 
Chapter 11 compensation benefits for any period during which 
the veteran is a fugitive felon.

In pertinent part, the implementing regulation mirrors 
§ 5313B, and states :

(2) For purposes of this section, the 
term fugitive felon means a person who is 
a fugitive by reason of: (i) Fleeing to 
avoid prosecution, or custody or 
confinement after conviction, for an 
offense, or an attempt to commit an 
offense, which is a felony under the laws 
of the place from which the person flees; 
or (ii) Violating a condition of 
probation or parole imposed for 
commission of a felony under Federal or 
State law.

38 C.F.R. § 3.665(n)(2)

Black's Law Dictionary (8th Edition 2004) defines "fugitive" 
as:  

fugitive.  1.  A person who flees or 
escapes; a refugee. 2. A criminal suspect 
or a witness in a criminal case who 
flees, evades, or escapes arrest, 
prosecution, imprisonment, service of 
process, or the giving of testimony, esp. 
by fleeing the jurisdiction or by hiding.  
As the veteran had not been convicted, and was neither in 
probation or parole status, the only definition of fugitive 
felon pertinent in this case is:  a person who is a fugitive 
by reason of fleeing to avoid prosecution . . . . . for an 
offense or an attempt to commit an offense which is a felony 
under the laws of the place from which the person flees.  The 
controlling statute 38 U.S.C.A. § 5313B and regulation 
38 C.F.R. § 3.665(n)(2) both specifically include the 
intentional act of "fleeing" as a condition of finding 
fugitive felon status.  Flight (or hiding) is also necessary 
to meet the legal definition of fugitive.  If a person was 
unaware of being wanted for prosecution, it would appear that 
such person could not have been fleeing or hiding (both 
intentional acts) to avoid prosecution.  Consequently, the 
basis for the language in the SOC that "The law . . . is 
clear" and "Whether a veteran knows they are wanted or not 
makes no difference" is not evident.  

As the record now stands, there is nothing to indicate that 
the veteran fled Monterey County (or was hiding).  He states 
that he was domiciled in Idaho during the entire period in 
question, and did nothing to make his whereabouts unknown.  
The evidence in this regard is incomplete (perhaps because it 
was thought irrelevant).  There is nothing in the record 
showing whether or not an effort was made to contact the 
veteran to notify him he was wanted (or to have the warrant 
served by local authorities) when the warrant was issued in 
November 2001.  Furthermore, there is nothing to indicate 
that he should have known that a warrant had been issued 
against him.  In fact, he states that when he was issued a 
ticket for a traffic violation during the time interval in 
question, a search for outstanding warrants against him was 
negative.  In order to fairly address the merits of this 
claim, development to ascertain the full circumstances of the 
issuance of the felony warrant against the veteran is 
necessary.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should arrange for a field 
investigation to ascertain the precise 
and complete circumstances under which 
the felony warrant was issued against the 
veteran on November 28, 2001.  
Specifically, the investigator should 
obtain information as to the following: 
(a) Was there any attempt made to notify 
the veteran that a felony warrant was 
issued against him by local authorities 
in California?  If so, the full 
circumstances and scope of such attempt 
should be determined and recorded? (b) 
When and where did the crime for which 
the warrant was issued take place? (c) 
During the time that the felony warrant 
was outstanding, did the veteran take any 
steps that would reflect or suggest 
flight (or an attempt to make his 
whereabouts unknown) to avoid 
prosecution, i.e., was he moving without 
a forwarding address, concealing his 
domicile, etc.    

2.  The RO should then review the 
determination that the veteran was a 
fugitive felon in light of the additional 
evidence obtained and the discussion 
above.  If the determination remains 
unfavorable to the veteran, the RO should 
issue an appropriate supplemental SOC 
(SSOC) and give the veteran and his 
representative the opportunity to 
respond.  The SSOC must either (a) 
itemize the evidence that supports a 
finding that the veteran was fleeing 
prosecution or concealing his 
whereabouts, or (b) cite the legal 
authority for the proposition that such 
evidence is irrelevant.  Furthermore 
(only if the overpayment continues to be 
found properly created) the veteran 
should be given another opportunity to 
supplement the record with the 
information necessary to adjudicate a 
request for waiver of recovery of the 
overpayment indebtedness, and the matter 
should again be addressed by the RO and, 
if indicated, developed for appellate 
review.  The case should then be returned 
to the Board for appellate review.

The purpose of this remand is to obtain necessary evidence.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims remanded by the Board for additional development must 
be handled in an expeditious manner. 



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


